Exhibit 10.1

 

EMPLOYMENT AGREEMENT

Between:

KIERAN HOLM

(the “Executive”)

And:

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.,

 a corporation incorporated under the laws of the Canada

(the “Employer”)

WHEREAS:

A.          The Employer is in the business of facilitating the exchange,
buying, selling and auctioneering of industrial equipment; and

B.          The Employer and the Executive wish to enter into an employment
relationship on the terms and conditions as described in this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants and agreements herein contained, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged by both parties,
the Employer and the Executive agree as follows:

1.                EMPLOYMENT

a.        The Employer agrees to employ the Executive pursuant to the terms and
conditions described in this Agreement, including the appendices to this
Agreement, and the Executive hereby accepts and agrees to such
employment.  Unless otherwise defined, the defined terms in this Agreement will
have the same meaning in the appendices hereto.

b.        The Executive will be employed in the position of President,  Canada
and such other duties and responsibilities consistent with his position as may
be assigned by the Employer from time to time.

c.        The Executive’s employment with the Employer will commence on
September 1, 2019  (the “Commencement Date”), and the Executive’s employment
hereunder will continue for an indefinite period of time until terminated in
accordance with the terms of this Agreement or applicable law (the “Term”).

d.        During the Term, the Executive will at all times:





Page 1 of 11




 

i.      well and faithfully serve the Employer, and act honestly and in good
faith in the best interests of the Employer;

ii.     devote all of the Executive’s business time, attention and abilities,
and provide his best efforts, expertise, skills and talents, to the business of
the Employer, except as provided in Section 2(b);

iii.    adhere to all generally applicable written policies of the Employer, and
obey and observe to the best of the Executive’s abilities all lawful orders and
directives, whether verbal or written, of the Board;

iv.    act lawfully and professionally, and exercise the degree of care,
diligence and skill that an  executive employee would exercise in comparable
circumstances; and

v.     to the best of the Executive’s abilities perform the duties and exercise
the responsibilities required of the Executive under this Agreement.

2.                PRIOR COMMITMENTS AND OUTSIDE ACTIVITIES

a.        The Executive represents and warrants to the Employer that the
Executive has no existing common law, contractual or statutory obligations to
his former employer or to any other person that will conflict with the
Executive’s duties and responsibilities under this Agreement.

b.        During the term of this Agreement, the Executive will not be engaged
directly or indirectly in any outside business activities, whether for profit or
not-for-profit, as principal, partner, director, officer, active shareholder,
advisor, employee or otherwise, without first having obtained the written
permission of the Employer.  Subject to any conflict and the needs of the
Employer, the Employer consents to a maximum of one public and one private board
appointment.

3.                POLICIES

a.        The Executive agrees to comply with all generally applicable written
policies applying to the Employer’s staff that may reasonably be issued by the
Employer from time to time.  The Executive agrees that the introduction,
amendment and administration of such generally applicable written policies are
within the sole discretion of the Employer.  If the Employer introduces, amends
or deletes such generally applicable written policies, such introduction,
deletion or amendment will not constitute a constructive dismissal or breach of
this Agreement. If there is a direct conflict between this Agreement and any
such policy, this Agreement will prevail to the extent of the inconsistency.





Page 2 of 11




 

4.                COMPENSATION

a.        Upon the Commencement Date, and continuing during the Term, the
Executive will earn the following annual compensation, less applicable statutory
and regular payroll deductions and withholdings:

 

 

 

Compensation
Element

$CDN

Annual Base Salary

$425,000 (the “Base Salary”)

Annual Short-Term
Incentive

60% of Base Salary at Target (the “STI Bonus”)
(0% - 200% of Base Salary based on actual performance)

Annual Long-Term
Incentive Grant

Those eligible to participate in the Employer’s long-term incentive plan (LTI
Plan) may be entitled to receive an equity award subject to the terms set forth
in the relevant shareholder-approved equity plan. Grants under the LTI Plan are
made at the complete discretion and subject to the approval of the Compensation
Committee and are based on the recommendation of the senior management or the
CEO of the Company.

 

b.        The structure of the STI Bonus and LTI Grant will be consistent with
those granted to the Employer’s other executives, and is subject to amendment
from time to time by the Employer.  Currently, LTI grants for executives are
provided as follows:

i.      50% in stock options, with a ten-year term, vesting in equal one-third
parts after the first, second and third anniversaries of the grant date;

ii.     50% in performance share units, vesting on the third anniversary of the
grant date based on meeting pre-established performance criteria, with the
number of share units that ultimately vest ranging from 0% to 200% of target
based on actual performance.

c.        The specific terms and conditions for the LTI Grant (including but not
limited to the provisions upon termination of employment) will be based on the
relevant plan documents and

5.                BENEFITS

a.        The Executive will be eligible to participate in the Employer’s
Canadian group benefit plans, subject to the terms and conditions of said plans
and the applicable policies of the Employer and applicable benefits providers.

b.        The liability of the Employer with respect to the Executive’s
employment benefits is limited to the premiums or portions of the premiums the
Employer regularly pays on behalf of the Executive in connection with said
employee benefits.  The Executive agrees that the Employer is not, and will not
be deemed to be, the insurer and, for greater certainty, the Employer will not
be liable for any decision of a third-party benefits provider or insurer,
including any decision to deny coverage or any other decision that affects the
Executive’s benefits or insurance.





Page 3 of 11




 

c.        The Executive shall be entitled to reimbursement of relocation
expenses in accordance with the terms of the Employer’s standard relocation
policy for executives.

d.        The Executive will be provided monthly “Transition Allowance” payments
for 2020 and 2021 to acknowledge the tax impact of returning to a home country
assignment in Canada. These Transition payments will be as follows and will
terminate at the end of 2021 or at the end of this assignment, whichever comes
first:

i.      Payments in 2020 extra $13,570 (CDN) per month ($162,840 CDN annual)

ii.     For 2021 extra $6,785 (CDN) per month ($81,420 CDN annual)

e.        The Employer will reimburse the Executive for up to $CDN10,000 for the
2019 Tax year, and up to $CDN 5,000 for the 2020 Tax year for expenses related
to professional advice concerning tax planning, tax filing and compliance.

f.        The Executive will be provided with a car allowance of $CDN 2,000
monthly, in accordance with the Employer’s car allowance program as
grandfathered at this time.

6.                EXPENSES

a.        The Employer will reimburse the Executive, in accordance with the
Employer’s policies, for all authorized travel and other out-of-pocket expenses
actually and properly incurred by the Executive in the course of carrying out
the Executive’s duties and responsibilities under this Agreement.

7.                HOURS OF WORK AND OVERTIME

a.        Given the management nature of the Executive’s position, the Executive
is required to work additional hours from time to time, and is not eligible for
overtime pay.  The Executive acknowledges and agrees that the compensation
provided under this Agreement represents full compensation for all of the
Executive’s working hours and services, including overtime.

8.                VACATION

a.        The Executive will earn, as work is performed and for use within
twelve (12) months from the time it is earned, up to four  (4) weeks (or twenty
(20) business days) of paid vacation per annum, pro-rated for any partial year
of employment, based on a calendar year method of accrual.

b.        The Executive will take his vacation subject to business needs, and in
accordance with the Employer’s vacation policy in effect from time to time.

9.                TERMINATION OF EMPLOYMENT

a.        Termination for cause:  The Employer may terminate the Executive’s
employment at any time for Cause, after providing Executive with at least 30
days’ notice of such proposed termination and 15 days to remedy the alleged
defect.  In this Agreement, “Cause” means the wilful and continued failure by
the Executive to substantially perform, or otherwise properly carry out, the
Executive’s duties on behalf of RBA Pubco or an affiliate, or to follow, in any
material respect, the lawful policies, procedures, instructions or directions of
the Employer or any applicable affiliate (other than any such failure resulting
from the Executive’s disability or incapacity due to physical or mental
illness), or the Executive wilfully or intentionally





Page 4 of 11




 

engaging in illegal or fraudulent conduct, financial impropriety, intentional
dishonesty, breach of duty of loyalty or any similar intentional act which is
materially injurious RBA Pubco or an affiliate, or which may have the effect of
materially injuring the reputation, business or business relationships of the
Employer or an affiliate, or any other act or omission constituting cause for
termination of employment without notice or pay in lieu of notice at common law.
For the purposes of this definition, no act, or failure to act, on the part of
an Executive shall be considered “wilful” unless done, or omitted to be done, by
the Executive in bad faith and without reasonable belief that the Executive’s
action or omissions were in, or not opposed to, the best interests of the
Employer and its affiliates. .

In the event of termination for Cause, the rights of the Executive with respect
to any performance share units (“PSUs”) or stock options granted pursuant to the
Employer’s Performance Share Unit Plan (the “PSU Plan”) and stock option plan
(the “Option Plan”), respectively, and pursuant to any and all PSU and stock
option grant agreements, will be governed pursuant to the terms of the PSU Plan,
Option Plan and respective grant agreements for such PSUs and stock options.

b.      Termination without Cause:  The Employer may terminate the Executive’s
employment at any time, without Cause by providing the Executive with the
following:

(1)    Twelve (12) months’ Base Salary plus twelve (12) months’ at-target STI
Bonus

(2)    continuation of all applicable PSU held by the Executive in accordance
with the applicable PSU grant agreements, and the terms and conditions of the
PSU Plan;

(3)    immediate accelerated vesting of all unvested stock options, with the
Executive having 90 days from the date of termination to exercise such options,
subject to the terms and conditions of the Option Plan and the applicable
individual option agreements; and

(4)    continued extended health and dental benefits coverage at active employee
rates until the earlier of the first anniversary of the termination of the
Executive’s employment or the date on which the Executive begins new full-time
employment, or paying for such period of time the Employer’s share of the costs
of such benefits.

In the event of termination without Cause, the rights of the Executive with
respect to any PSUs or stock options granted pursuant to the PSU Plan and Option
Plan, respectively, and pursuant to any and all PSU and stock option grant
agreements, will be governed pursuant to the terms of the PSU Plan, Option Plan
and respective grant agreements for such PSUs and stock options.

c.      Resignation:  The Executive may terminate his employment with the
Employer at any time by providing the Employer with two (2) months’ notice in
writing to that effect. If the Executive provides the Employer with written
notice under this Section, the Employer may waive such notice, in whole or in
part, in which case the Employer will pay the Executive the Base Salary only for
the amount of time remaining in that notice period and the Executive’s
employment will terminate on the earlier date specified by the Employer without
any further compensation.

In the event of resignation, the rights of the Executive with respect to any
PSUs or stock options granted pursuant to the PSU Plan and Option Plan,
respectively, and pursuant to any





Page 5 of 11




 

and all PSU and stock option grant agreements, will be governed pursuant to the
terms of the PSU Plan, Option Plan and respective grant agreements for such PSUs
and stock options.

d.      Retirement:  In the event of the Executive’s retirement, as defined by
the Employer’s policies, the rights of the Executive with respect to any PSUs or
stock options granted pursuant to the PSU Plan and Option Plan, respectively,
and pursuant to any and all PSU and stock option grant agreements, will be
governed pursuant to the terms of the PSU Plan, Option Plan and respective grant
agreements for such PSUs and stock options.

e.      Deductions and withholdings:  All payments under this Section are
subject to applicable statutory and regular payroll deductions and withholdings
in the US as applicable.

f.       Terms of Payment upon Termination:  Upon termination of the Executive’s
employment, for any reason:

i.      Subject to Section 9 c. and except as limited by Section 9 f. (ii), the
Employer will pay the Executive all earned and unpaid Base Salary, earned and
unpaid vacation pay, and a  prorated STI Bonus, up to and including the
Executive’s last day of active employment with the Employer (the “Termination
Date”), with such payment to be made within five (5) business days of the
Termination Date.

ii.     In the event of resignation by the Executive or termination of the
Executive’s employment for Cause, no STI Bonus will be payable to the Executive;
and

iii.    On the Termination Date, the Executive will immediately deliver to the
Employer all files, computer disks, Confidential Information, information and
documents pertaining to the Employer’s Business, and all other property of the
Employer that is in the Executive’s possession or control, without making or
retaining any copy, duplication or reproduction of such files, computer disks,
Confidential Information, information or documents without the Employer’s
express written consent.

g.      Other than as expressly provided herein, the Executive will not be
entitled to receive any further pay or compensation, severance pay, notice,
payment in lieu of notice, incentives, bonuses, benefits, rights and damages of
any kind.  The Executive acknowledges and agrees that, in the event of a payment
under Section 9b. or Section 9  c. of this Agreement, the Executive will not be
entitled to any other payment in connection with the termination of the
Executive’s employment.

h.      Notwithstanding the foregoing, in the event of a termination without
Cause, the Employer will not be required to pay any Base Salary or STI Bonus to
the Executive beyond that earned by the Executive up to and including the
Termination Date, unless the Executive signs within sixty (60) days of the
Termination Date and does not revoke a full and general release (the “Release”)
of any and all claims that the Executive has against the Employer or its
affiliates and such entities’ past and then current officers, directors, owners,
managers, members, agents and employees relating to all matters, in form and
substance satisfactory to the Employer,  provided, however, that the payment
shall not occur prior to the effective date of the Release, provided further
that if the maximum period during which Executive can consider and revoke the
release begins in one calendar year and ends in another calendar year, then such
payment shall not be made until the first payroll date occurring after the later
of (A) the last day of the calendar year in which such period begins, and (B)
the date on which the Release becomes effective.





Page 6 of 11




 

i.       Notwithstanding any changes in the terms and conditions of the
Executive’s employment which may occur in the future, including any changes in
position, duties or compensation, the termination provisions in this Agreement
will continue to be in effect for the duration of the Executive employment with
the Employer unless otherwise amended in writing and signed by the Employer.

j.       Agreement authorizing payroll deductions:  If, on the date the
employment relationship ends, regardless of the reason, the Executive owes the
Employer any money (whether pursuant to an advance, overpayment, debt, error in
payment, or any other reason), the Executive hereby authorizes the Employer to
deduct any such debt amount from the Executive’s salary, severance or any other
payment due to the Executive.  Any remaining debt will be immediately payable to
the Employer and the Executive agrees to satisfy such debt within 14 days of the
Termination Date or any demand for repayment.

10.              SHARE OWNERSHIP REQUIREMENTS

a.        The Executive will be subject to the Employer’s share ownership
guideline policy, as amended from time to time.

11.              CONFIDENTIAL INFORMATION

a.        In this Agreement “Confidential Information” means information
proprietary to the Employer that is not publically known or available, including
but not limited to personnel information, customer information, supplier
information, contractor information, pricing information, financial information,
marketing information, business opportunities, technology, research and
development, manufacturing and information relating to intellectual property,
owned, licensed, or used by the Employer or in which the Employer otherwise has
an interest, and includes Confidential Information created by the Executive in
the course of his employment, jointly or alone.  The Executive acknowledges that
the Confidential Information is the exclusive property of the Employer.

b.        The Executive agrees at all times during the Term and after the Term,
to hold the Confidential Information in strictest confidence and not to disclose
it to any person or entity without written authorization from the Employer and
the Executive agrees not to copy or remove it from the Employer’s premises
except in pursuit of the Employer’s business, or to use or attempt to use it for
any purpose other than the performance of the Executive’s duties on behalf of
the Employer.

c.        The Executive agrees, at all times during and after the Term, not use
or take advantage of the Confidential Information for creating, maintaining or
marketing, or aiding in the creation, maintenance, marketing or selling, of any
products and/or services which are competitive with the products and services of
the Employer.

d.        Upon the request of the Employer, and in any event upon the
termination of the Executive’s employment with the Employer, the Executive will
immediately return to the Employer all materials, including all copies in
whatever form containing the Confidential Information which are within the
Executive’s possession or control.

12.              INVENTIONS





Page 7 of 11




 

a.        In this Agreement, “Invention” means any invention, improvement,
method, process, advertisement, concept, system, apparatus, design or computer
program or software, system or database.

b.        The Executive acknowledges and agrees that every Invention which the
Executive may, at any time during the terms of his employment with the Employer
or its affiliates, make, devise or conceive, individually or jointly with
others, whether during the Employer’s business hours or otherwise, and which
relates in any manner to the Employer’s business will belong to, and be the
exclusive property of the Employer, and the Executive will make full and prompt
disclosure to the Employer of every such Invention.  The Executive hereby
irrevocably waives all moral rights that the Executive may have in every such
Invention.

c.        The Executive undertakes to, and hereby does, assign to the Employer,
or its nominee, every such Invention and to execute all assignments or other
instruments and to do any other things necessary and proper to confirm the
Employer’s right and title in and to every such Invention. The Executive further
undertakes to perform all proper acts within his power necessary or desired by
the Employer to obtain letters patent in the name of the Employer and at the
Employer’s expense for every such Invention in whatever countries the Employer
may desire, without payment by the Employer to the Executive of any royalty,
license fee, price or additional compensation.

d.        The Executive acknowledges that all original works of authorship which
are made by the Executive (solely or jointly with others) within the scope of
the Executive’s employment and which are protectable by copyright are “works
made for hire,” pursuant to United States Copyright Act (17 U.S.C., Section
101).

13.              NON-SOLICITATION

a.        The Executive acknowledges that in the course of the Executive’s
employment with the Employer the Executive will develop close relationships with
the Employer’s clients, customers and employees, and that the Employer’s
goodwill depends on the development and maintenance of such relationships.  The
Executive acknowledges that the preservation of the Employer’s goodwill and the
protection of its relationships with its customers and employees are proprietary
rights that the Employer is entitled to protect.

b.        The Executive will not during the Applicable Period, whether
individually or in partnership or jointly or in conjunction with any person or
persons, as principal, agent, shareholder, director, officer, employee or in any
other manner whatsoever:

i.      solicit any client or customer of the Employer with whom the Executive
dealt during the twelve (12) months immediately prior to the termination of the
Executive’s employment with the Employer (however caused) for the purposes of
(a) causing or trying to cause such client or customer to cease doing business
with the Employer or to reduce such business with the Employer by diverting it
elsewhere or (b) providing products or services that are the same as or
competitive with the business of the Employer in the area of facilitating the
exchange of industrial equipment, provided, for greater clarity, that such
limitation shall not restrict the Executive from the general exchange of
industrial equipment as part of the normal business operations of a future
employer where such employer is not engaged in the exchange of industrial
equipment by way of auctions or online equipment exchange platforms similar to
those operated by the Employer; or





Page 8 of 11




 

ii.     seek in any way to solicit, engage, persuade or entice, or attempt to
solicit, engage, persuade or entice any employee of the Employer, to leave his
or her employment with the Employer,

The “Applicable Period” means a period of twelve (12) months following
termination, regardless of the reason for such termination or the party
effecting it.

14.              NON-COMPETITION

a.        The Executive agrees that, without the prior written consent of the
Employer, the Executive will not, directly or indirectly, in a capacity similar
to that of the Executive with the Employer, carry on, be engaged in, be
concerned with or interested in, perform services for, or be employed in a
business which is the same as or competitive with the business of the Employer
in the area of facilitating the exchange of industrial equipment, or in the area
of the buying, selling or auctioning of industrial equipment, either
individually or in partnership or jointly or in conjunction with any person as
principal, agent, employee, officer or shareholder.  The foregoing restriction
will be in effect for a period of twelve (12) months following the termination
of the Executive’s employment, regardless of the reason for such termination or
the party effecting it, within the geographical area of Canada and the United
States.

15.              REMEDIES FOR BREACH OF RESTRICTIVE COVENANTS

a.        The Executive acknowledges that the restrictions contained in
Sections 9 f. iii., 11,  12, 13,  and 14 of this Agreement are, in view of the
nature of the Employer’s business, reasonable and necessary in order to protect
the legitimate interests of the Employer and that any violation of those
Sections would result in irreparable injuries and harm to the Employer, and that
damages alone would be an inadequate remedy.

b.        The Executive hereby agrees that the Employer will be entitled to the
remedies of injunction, specific performance and other equitable relief to
prevent a breach or recurrence of a breach of this Agreement and that the
Employer will be entitled to its reasonable legal costs and expenses, including
but not limited to its attorneys’ fees, incurred in properly enforcing a
provision of this Agreement.

c.        Nothing contained herein will be construed as a waiver of any of the
rights that the Employer may have for damages or otherwise.

d.        The Executive and the Employer expressly agree that the provisions of
Sections 9 f. iii., 11,  12, 13, 14, and 21 of this Agreement will survive the
termination of the Executive’s employment for any reason.

16.              GOVERNING LAW

a.        This Agreement will be governed by the laws of the Province of British
Columbia.

17.              SEVERABILITY

a.        All sections, paragraphs and covenants contained in this Agreement are
severable, and in the event that any of them will be held to be invalid,
unenforceable or void by a court of a competent jurisdiction, such sections,
paragraphs or covenants will be severed and the remainder of this Agreement will
remain in full force and effect.

18.              ENTIRE AGREEMENT





Page 9 of 11




 

a.        This Agreement, including the Appendices, and any other documents
referenced herein, contains the complete agreement concerning the Executive’s
employment by the Employer and will, as of the date it is executed, supersede
any and all other employment agreements between the parties.

b.        The parties agree that there are no other contracts or agreements
between them, and that neither of them has made any representations, including
but not limited to negligent misrepresentations, to the other except such
representations as are specifically set forth in this Agreement, and that any
statements or representations that may previously have been made by either of
them to the other have not been relied on in connection with the execution of
this Agreement and are of no effect.

c.        No waiver, amendment or modification of this Agreement or any
covenant, condition or restriction herein contained will be valid unless
executed in writing by the party to be charged therewith, with the exception of
those modifications expressly permitted within this Agreement.  Should the
parties agree to waive, amend or modify any provision of this Agreement, such
waiver, amendment or modification will not affect the enforceability of any
other provision of this Agreement.  Notwithstanding the foregoing, the Employer
may unilaterally amend the provisions of Section 10 c. relating to provision of
certain health benefits following termination of employment to the extent the
Employer deems necessary to avoid the imposition of excise taxes, penalties or
similar charges on the Employer or any of its Affiliates, including, without
limitation, under Section 4980D of the U.S. Internal Revenue Code.

19.              CONSIDERATION

a.        The parties acknowledge and agree that this Agreement has been
executed by each of them in consideration of the mutual premises and covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged. The parties hereby waive any
and all defenses relating to an alleged failure or lack of consideration in
connection with this Agreement.

20.              INTERPRETATION

a.        Headings are included in this Agreement for convenience of reference
only and do not form part of this Agreement.

21.              DISPUTE RESOLUTION

In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Employer seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information or
intellectual property, that dispute will be resolved in strict confidence as
follows:

a.        Amicable Negotiation – The parties agree that, both during and after
the performance of their responsibilities under this Agreement, each of them
will make bona fide efforts to resolve any disputes arising between them via
amicable negotiations;

b.        Arbitration – If the parties have been unable to resolve a dispute for
more than 90 days, or such other period agreed to in writing by the parties,
either party may refer the dispute for final and binding arbitration by
providing written notice to the other party.  If the parties cannot agree on an
arbitrator within thirty (30) days of receipt of the notice to arbitrate, then





Page 10 of 11




 

either party may make application to the British Columbia Arbitration and
Mediation Society to appoint one.  The arbitration will be held in Vancouver,
British Columbia, in accordance with the BCICAC’s Shorter Rules for Domestic
Commercial Arbitration, and each party will bear its own costs, including
one-half share of the arbitrator’s fees.

22.              ENUREMENT

a.        The provisions of this Agreement will enure to the benefit of and be
binding upon the parties, their heirs, executors, personal legal representatives
and permitted assigns, and related companies.

b.        This Agreement may be assigned by the Employer in its discretion, in
which case the assignee shall become the Employer for purposes of this
Agreement.  This Agreement will not be assigned by the Executive.

Dated this 9th day of August, 2019

 

 

 

 

Signed, Sealed and Delivered by

)

 

Kieran Holm in the

)

 

presence of:

)

 

 

)

 

       Jordan Holm

 

)

       /s/ Kieran Holm

Name

)

KIERAN HOLM

 

)

 

#602 - 1 Old Mill Drive

 

)

 

 

)

 

Toronto, ON, M6S 0A1

 

)

 

Address

)

 

 

)

 

 

 

)

 

 

)

 

 

)

 

       President, Boston Pizza

 

 

 

Occupation

 

 

 

 

 

 

 

 

RITCHIE BROS. AUCTIONEERS (CANADA) LTD.

 

    

 

 

 

 

 

 

 

Per:

/s/ Todd Wohler

 

 

 

 

Authorized Signatory

 

 

 

Page 11 of 11

